Exhibit 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (the “Agreement”), executed this 16th day of April,
2014 by and between H. Lawrence Culp, Jr. (the “Executive”) and Danaher
Corporation, a Delaware corporation (including its successors and assigns, the
“Company”).

WHEREAS, the Company and the Executive initially entered into an employment
agreement on July 18, 2000, amended that employment agreement on January 1,
2009, and amended and restated that employment agreement as of October 17, 2012
(the last amended employment agreement, the “Employment Agreement”); and

WHEREAS, the Executive and the Company mutually have agreed to a succession plan
whereby the Executive will assist in an orderly and successful leadership
transition over a reasonable transition period, following which time the
Executive will voluntarily cease his employment with the Company; and

WHEREAS, the Company wishes to recognize the valuable assistance the Executive
will provide during the leadership succession period and to acknowledge the
Executive’s long tenure with and service to the Company; and

WHEREAS, the Company and Executive desire to supersede (to the extent provided
below) the terms of the Employment Agreement to reflect the changes that are
appropriate in light of the transition of leadership, including establishing
Executive’s roles during such process and the terms and conditions of the
Executive’s employment and resignation from service with the Company.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1. Except as otherwise expressly provided herein, the Executive shall continue
to serve as the Chief Executive Officer and President of the Company (the
“Officer Positions”), reporting to the Board of Directors (the “Board”) until
March 1, 2015 or such earlier date as is provided in Paragraph 5 hereof (the
“Transition Date”). Effective as of the Transition Date, the Executive shall
resign from the



--------------------------------------------------------------------------------

Officer Positions and from any other officer positions he then may have with the
Company and its subsidiaries and affiliates, and shall resign his memberships on
the board of directors of the Company and any subsidiaries and affiliates (the
“Additional Positions”). The Executive shall promptly execute any documentation
that the Company shall reasonably request to reflect such resignations. The
Executive’s employment with the Company shall continue following such
resignations in a non-executive role and, in that capacity, the Executive will
continue providing active service to the Company and will be available on an up
to full-time basis for consultation with the Company’s management, including the
successor CEO and the Board, on strategic and other matters, and will have such
duties and responsibilities consistent with his training, experience and stature
as the Board and the successor CEO may from time to time determine and assign to
the Executive (such services hereafter called the “Advisory Services”). In
performing Advisory Services the Executive shall report solely to the then
current CEO and the Board. The Executive shall resign from employment with the
Company effective as of March 1, 2016 (the “Resignation Date”).

2. From the date hereof until the Transition Date, the provisions of Sections 3,
4, 5, 6 and 7 of the Employment Agreement shall remain in effect. From the
Transition Date to the Resignation Date or such earlier date as is provided in
Paragraph 7 hereof (the “Advisory Period”) and thereafter, the provisions of
Sections 6 and 7 of the Employment Agreement shall remain in full force and
effect. All other provisions of the Employment Agreement are superseded hereby.

3. During the Advisory Period, the Company shall pay the Executive an annual
salary of $1,217,778, and the Executive shall not be entitled to any annual
bonus or equity grants, provided that the Executive will receive the balance of
annual and long-term cash incentive awards earned prior to the Advisory Period
but not yet paid. In addition, should the Advisory Period commence prior to
January 1, 2015, Executive shall not receive an annual bonus for 2014 but shall
be entitled to receive an amount ( the “Advisory Additional Payment”) equal to
the product of (x) an amount equal to the average of the annual bonus awards
paid to the Executive with respect to 2011, 2012 and 2013 (but not to exceed
250% of the Executive’s Base Salary (as defined in the Employment Agreement, as
of the Transition Date), times (y) the number of days in calendar year 2014
through the Transition Date, divided by 365. During the Advisory Period the
Executive shall also receive medical and other welfare benefits for himself and
the Executive’s family at least equal or equivalent to those which would have
been provided to

 

2



--------------------------------------------------------------------------------

them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to senior executives of the Company and its
affiliated companies. In addition, during the Advisory Period all unvested
equity awards held by the Executive shall continue to vest in accordance with
their terms.

4. Unless otherwise mutually agreed by the parties, the Executive’s principal
place of employment shall be at the Company’s principal offices in Washington
D.C. The Executive hereby covenants and agrees that he will perform his services
to the Company diligently, in good faith and in the best interests of the
Company, and in accordance with the lawful directions of the Board (including,
during the Advisory Period, providing such assistance to the successor CEO as is
reasonably requested). The Executive shall carry out the strategic direction
approved by the Board and, in furtherance of his duties and responsibilities
hereunder and to promote the best interests of the Company during the period of
his employment, including effecting a smooth transition of leadership, meet as
appropriate with associates, shareholders, suppliers, vendors and other Company
business relations.

5. Upon 14 days’ advance written notice to the Executive, the Board may elect to
accelerate the transition of authority from the Executive to his successor and
request that the Executive resign from the Officer Positions and the Additional
Positions. If the Board so requests, the Executive shall resign from such
Officer Positions and the Additional Positions, and shall commence to provide
the Advisory Services immediately following his resignation from the Officer
Positions. The Executive shall promptly execute any documentation that the
Company shall reasonably request to reflect such resignations.

6. (i) Subject to the following provisions of this Agreement, the Executive
shall be entitled to receive the following payments (collectively, the “Accrued
Obligations”) from the Company no later than fourteen (14) days after the date
his employment terminates (or such other time as shall be specified in the
documents governing the Executive’s rights under the particular plan, program or
arrangement, including any elections previously made by the Executive with
respect to deferred compensation):

a) his salary through the date his employment terminates;

 

3



--------------------------------------------------------------------------------

b) any unpaid deferred compensation (together with any accrued interest or
earnings thereon) including deferred bonuses allocated or credited to the
Executive or his account as of the date his employment terminates;

c) to the extent not already paid or provided, any amounts or benefits required
to be paid or provided as of the date his employment terminates or which the
Executive is eligible to receive on that date in accordance with the terms of
any plan, program, policy, practice, contract, or agreement of the Company and
its affiliated companies applicable to the Executive, and employee benefits
shall cease to accrue as of the date his employment terminates.

(ii) Further, if the Executive shall remain employed to the Resignation Date,
then the grants of stock options and restricted stock units made to the
Executive under the 2007 Stock Incentive Plan on February 21, 2013 (the “2013
Awards”) shall be deemed to be vested as of immediately prior to the Resignation
Date to the extent of 40% of the total share amounts of each of the 2013 Awards
(the “Pro-Rated Vesting Benefit”). All other equity awards shall be vested to
the extent originally provided under those awards. In addition, if the Executive
shall remain employed to the Resignation Date, notwithstanding the termination
provisions for stock options held by the Executive following separation from
service, any stock options held by the Executive that vest in February 2016, and
the portion of the stock options included in the 2013 Awards receiving the
Pro-Rated Vesting Benefit, shall remain exercisable for one year following
termination of service (the “Exercise Extension Benefit”). Except as expressly
provided in this Paragraph 6(ii), no amounts or benefits shall vest as a result
of the termination of Executive’s employment.

 

4



--------------------------------------------------------------------------------

7. Notwithstanding anything else in this Agreement to the contrary, the Board
may terminate Executive’s employment at any time prior to the Resignation Date,
with or without Cause. If the Executive’s employment is terminated for Cause,
the Executive shall only be entitled to receive the Accrued Obligations in
respect of his services through the date of termination. In the event that the
Board shall terminate the Executive’s employment for any reason other than for
Cause, including due to the Executive’s Disability (as defined in
Section 9(b)(i) of the Employment Agreement), then the Executive shall be
entitled to receive the Accrued Obligations in respect of his services through
the date of termination and, in consideration for receipt and non-revocation of
the Exhibit B Release (as defined below) waiver and release of claims,
restrictive covenants, and other promises by the Executive as contemplated in
Paragraph 12 hereof, the Company agrees that it will pay or provide the
following (collectively, the “Severance Benefits”):

a) if the date of termination is on or prior to March 1, 2015, (A) if the date
of termination is prior to January 1, 2015 and no Advisory Additional Payment is
made pursuant to Section 3, a lump sum payment (the “Pro-Rated Payment”) equal
to the product of (x) an amount equal to the average of the annual bonus awards
paid to the Executive with respect to the three years preceding the date of
termination (but not to exceed 250% of the Executive’s Base Salary (as defined
in the Employment Agreement, as of the date of termination)(the “Average
Bonus”), times (y) the number of days in the calendar year of termination
through the date of termination, divided by 365, to be paid on the thirtieth
(30th) day after the date of termination; (B) an amount equal to the sum of
(x) the Executive’s Base Salary (as defined under the Employment Agreement, as
of the date of termination), and (y) the Average Bonus, to be paid in
substantially equal proportionate installments in accordance with the Company’s
normal payroll practices, commencing on the first regular pay period after the
date of termination and continuing for a period of two (2) years; (C) continued
medical and other welfare benefits for a period of two (2) years to the
Executive and the Executive’s family at least equal or equivalent to those which
would have been provided to them in accordance with the welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to senior
executives of the Company and its affiliated companies, as if the Executive’s
employment had not been terminated (to the extent permitted under the applicable
Company plan), or, if the Company is no longer offering such benefits to senior
executives, or if such benefits may not be provided under the applicable Company
plan, payment in cash of an amount (the “Cash Benefit Amount”) based on the
corresponding charge for COBRA continuation benefits, if available, for the
period such benefits are not provided or as otherwise reasonably calculated by
the Company to be the equivalent value thereof (the “Continuing Welfare
Benefits”); provided, however, that the Company’s obligation to continue to
provide the Continuing Welfare Benefits shall cease, in whole or in part, if the
Executive and his family become eligible to participate in substantially similar
benefits, in whole or in part, as a result of the Executive’s employment during
the two-year period in which the Executive and his family are entitled to such
benefits;

 

5



--------------------------------------------------------------------------------

b) if the date of termination is after March 1, 2015 but prior to March 1, 2016,
(A) an amount equal to base salary that would have been payable to the Executive
for the period from the date of termination to March 1, 2016, to be paid in
substantially equal proportionate installments in accordance with the Company’s
normal payroll practices, commencing on the first regular pay period after the
date of termination and continuing to March 1, 2016; (B) continued medical and
other welfare benefits until March 1, 2016 to the Executive and the Executive’s
family at least equal or equivalent to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to senior executives of the Company and its
affiliated companies, as if the Executive’s employment had not been
terminated(to the extent permitted by the applicable Company plan), or, if the
Company is no longer offering such benefits to senior executives or if such
benefits may not be provided under the applicable Company plan, payment of the
Cash Benefit Amount; provided, however, that the Company’s obligation to
continue to provide medical and other welfare benefits pursuant to this clause
(B) shall cease, in whole or in part, if the Executive and his family become
eligible to participate in substantially similar benefits, in whole or in part,
as a result of the Executive’s employment during the remaining period in which
the Executive and his family are entitled to such benefits; and

c) the Executive shall receive the Pro-Rated Vesting Benefit (and the time-based
vesting provided for under the Pro-Rated Vesting Benefit will be accelerated as
of immediately prior to the termination date), the portion of the Executive’s
other outstanding equity awards that would have vested according to their terms
if employment had continued through March 1, 2016 will have their time-based
vesting accelerated as of immediately prior to the termination date to that
extent and all stock options held by the Executive that would have vested in
February 2016 had Executive remain employed to March 1, 2016, and the portion of
the stock options included in the 2013 Awards receiving the Pro-Rated Vesting
Benefit, shall receive the Exercise Extension Benefit.

Notwithstanding the foregoing, the Executive expressly acknowledges and agrees
that any unpaid amounts under Paragraph 7(a) and 7(b) above shall be forfeited
by the Executive, and any unexercised or unpaid equity awards shall immediately
be terminated, if the Executive has materially breached any provision of
Paragraphs 4, 10, 11, 12 or 13 hereof.

 

6



--------------------------------------------------------------------------------

As used herein, “Cause “ shall mean (A) the willful and continued failure by the
Executive to substantially perform his duties to the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the communication by the
Executive of a termination for Good Reason, as defined below), after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes the Executive has not substantially
performed his duties, which is not cured within thirty (30) days after notice of
such failure has been given to the Executive by the Company, (B) the willful
engaging by the Executive in misconduct which is materially injurious to any of
the Company and its direct and indirect subsidiaries and affiliates
(collectively the “Company Parties”), monetarily or otherwise (including, but
not limited to, conduct that violates Paragraphs 4, 10, 11, 12 or 13 hereof), or
(C) the Executive’s conviction of any felony. For purposes of this paragraph, no
act, or failure to act, on the Executive’s part shall be considered “willful”
unless done, or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company Parties.

8. In the event that the Executive terminates his employment voluntarily for
Good Reason prior to the Resignation Date, the Executive shall receive the same
Severance Benefits (including, without limitation, the treatment of his
outstanding equity awards as provided in Paragraph 7(c)) upon and subject to the
same terms and conditions as would apply in the event of a termination of the
Executive’s employment by the Company without Cause. As used herein, “Good
Reason” shall mean a failure by the Company to comply with any material
provision of this Agreement which has not been cured within thirty (30) days
after notice of such noncompliance has been given by the Executive to the
Company that specifically identifies the manner in which the Executive believes
the Company has not complied with such material provision. For the avoidance of
doubt, the transition of certain duties and responsibilities to a successor CEO
during the period prior to the Transition Date and the transition of the
Executive’s duties, responsibilities and positions from the Officer Positions
and Additional Positions to the Advisory Services as set forth above shall not
constitute Good Reason. However, if the Board requests that the Executive resign
from the Officer Positions prior to March 1, 2015, the Executive may treat such
a request as Good Reason under this Agreement and may, unless the Board revokes
such request

 

7



--------------------------------------------------------------------------------

within thirty (30) days after it is communicated to the Executive, resign for
Good Reason, in which case he shall be entitled to receive the Severance
Benefits described in Paragraph 7, except the benefits provided in Paragraph
7(c) which will not be available to the Executive in the event of a termination
due to a request for an early resignation from the Officer Positions.

9. In the event that Executive’s employment terminates due to his death, (i) the
Company shall pay the Executive’s beneficiary or estate the Pro-Rated Payment
within 30 days of the date of the Executive’s death; (ii) the Executive’s family
shall receive the Continuing Welfare Benefits and (iii) the Executive shall be
deemed to have vested in his outstanding equity awards to the extent provided in
the applicable plan and award agreements; provided, however, that, any
applicable pro-ration of vesting in respect of his outstanding equity awards
will be determined as though Executive remained employed through March 1, 2016.
For the avoidance of doubt, this means that, in the event of the Executive’s
death prior to the Resignation Date, the Executive’s estate shall receive the
benefit of the Pro-Rated Vesting Benefit (and the time-based vesting provided
for under the Pro-Rated Vesting Benefit will be accelerated as of the date of
death).

10. As further material inducement to the Company to enter into this Agreement
and to provide the Executive with the payments and benefits provided hereunder,
the Executive covenants and agrees as follows:

a) The Executive acknowledges and agrees that: (i) the services he performed for
the Company Parties were of a special, unique, unusual, extraordinary, and
intellectual character; (ii) the Company Parties compete with other businesses
that are or could be located in any part of the United States or other countries
and territories; (iii) the provisions of this Paragraph 10 are reasonable and
necessary to protect the business of the Company Parties and lawful protectable
interests, and will not impair the Executive’s ability to earn a living; and
(iv) the Company has agreed to provide the payments and benefits to the
Executive provided herein in consideration for Executive’s abiding by the
obligations in this Paragraph 10 and but for the Executive’s agreement to comply
with such obligations, the Company would not have agreed to provide such
payments and benefits.

 

8



--------------------------------------------------------------------------------

b) The Executive agrees that, during the period he is employed by the Company
and for a period of three (3) years thereafter, the Executive will not, directly
or indirectly, for the Executive’s own benefit or for the benefit of any other
person or entity:

(i) solicit or participate in soliciting any person, company or entity to
purchase or contract for products or services competitive with or similar to
products or services offered by, developed by, designed by or distributed by any
of the Company Parties, if that person, company or entity was a customer or
potential customer of any of the Company Parties for such products or services
at any time during the 24 months preceding the employment termination date;
offer, provide or sell or participate in offering, providing or selling,
products or services competitive with or similar to products or services offered
by, developed by, designed by or distributed by any of the Company Parties to
any person, company or entity which was a customer or potential customer of any
of the Company Parties for such products or services at any time during the 24
months preceding the employment termination date; or participate in the
planning, research or development of any products or services competitive with
products or services of any of the Company Parties, excluding the use of general
industry knowledge;

(ii) raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of any of the Company Parties, or any person who was an
employee or independent contractor of any of the Company Parties during the 12
months preceding the employment termination date, to leave the employ of or
terminate a relationship with any of the Company Parties; interfere with the
performance by any such persons of their duties for the Company Parties; or
communicate with any such persons for the purposes described in this Paragraph
10(b)(ii); or

(iii) utilize or reveal confidential contract or relationship terms with any
vendor or customer used by or served by any of the Company Parties at any time
during the 24 months preceding the employment termination date; or interfere
with, or assist any third party in interfering with, the relationship of any of
the Company Parties with any vendor utilized by any of the Company Parties at
any time during the 24 months preceding the employment termination date.

If the Executive violates any covenant contained in this Paragraph 10, then the
term of the covenants in this Paragraph shall be extended by the period of time
the Executive was in violation of the same.

c) The Executive acknowledges and recognizes that the existing business of the
Company Parties extends to various locations and areas throughout the United
States and to other countries and territories and agrees that the scope of this
Paragraph 10 shall extend to any part of the United States, and any other

 

9



--------------------------------------------------------------------------------

country or territory, where any of the Company Parties operate or conduct
business, or has concrete plans to do so at the relevant time. It is agreed that
the Executive’s services provided to the Company during his employment were
special, unique, unusual and extraordinary, giving them peculiar value, the loss
of which cannot be reasonably or adequately compensated for by damages, and in
the event of the Executive’s breach of this Paragraph 10, the Company shall be
entitled to equitable relief by way of injunction or otherwise in addition to
the cessation of payment or benefits hereunder. If any provision of Paragraph 10
is deemed unenforceable by a court (whether because of the subject matter of the
provision, the duration of a restriction, the geographic scope or other scope of
a restriction, or otherwise), that provision shall not be rendered void but the
parties instead agree that the court shall amend and alter such provision to
such lesser degree, time, scope, extent and/or territory as will grant the
Company the maximum restriction on the Executive’s activities permitted by
applicable law in such circumstances. The Company’s ability to exercise its
rights to enforce the provisions of this Agreement shall not be affected by the
existence or non-existence of any other similar agreement for anyone else
employed by the Company or by Company’s failure to exercise any of its rights
under such agreement.

d) In order to preserve the Company’s rights under this Agreement, the Company
is authorized to advise any potential or future employer, any third party with
whom the Executive may become employed or enter into any business or contractual
relationship with, and any third party whom the Executive may contact for any
such purpose, of the existence of this Agreement and its terms, and the Company
shall not be liable for doing so.

e) The Executive acknowledges that the injury that would be suffered by the
Company as a result of a breach of the provisions of this Agreement (including
any provision of Paragraph 10) would be irreparable and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement, and
the Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Paragraph 10(e) or any
other remedies of the Company, in the event of a determination by a court of
competent jurisdiction or an arbitration decision pursuant to Paragraph 16, that
the Executive has willfully materially breached any of the provisions of
Paragraph 10, (i) the Company will have the right to cease making any payments

 

10



--------------------------------------------------------------------------------

otherwise due to the Executive under this Agreement, (ii) immediately terminate
the vesting of any outstanding, unvested equity awards to the Executive; and
(iii) the Executive will repay to the Company the Severance Benefits, or the
value thereof, and following the date on which the court determines that such
breach first occurred, including but not limited to the return of any stock and
options (and stock purchased through the exercise of options) which first became
vested following such date, and the proceeds of the sale of any such stock.

f) The Executive further agrees that while he is employed by the Company the
Executive will continue to be bound by all of the policies of the Company
applicable to employees including policies relating to trading in Company
securities and that during that period the Executive will not (1) sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock of the Company beneficially owned by the Executive, or any other
securities so owned convertible into or exercisable or exchangeable for Common
Stock, or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, except pursuant to a written Rule 10b5-1 trading plan intended
to allow the Executive the opportunity to diversify a reasonable portion of his
holdings that is approved in advance by the Company’s General Counsel. Nothing
in this Paragraph 10(f) shall preclude the Executive from using methods to
exercise stock options or satisfy his tax obligations in respect of any
compensatory equity award in respect of Company stock in accordance with the
Company’s customary practices for senior executives.

g) The covenants by the Executive in Paragraphs 10(b)(i)-(iii) and 10(f) are
essential elements of this Agreement, and without the Executive’s agreement to
comply with such covenants, the Company would not have entered into this
Agreement. The Company and the Executive have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants. The Executive’s covenants in
Paragraphs 10(b)(i)-(iii) and 10(f) are independent covenants and the existence
of any claim by the Executive against the Company, under this Agreement or
otherwise, will not excuse the Executive’s breach of any covenant in Paragraphs
10(b)(i)-(iii) and 10(f).

11. The Executive acknowledges his obligation to comply fully with the
Confidential Information provisions contained in Section 7 of the Employment

 

11



--------------------------------------------------------------------------------

Agreement and hereby agrees to continue to be bound by the same. For the
avoidance of doubt, the Executive agrees that during and following his
employment with the Company he will not use any confidential information of the
Company or of any of its affiliates or direct or indirect subsidiaries for any
purpose other than performing his obligations to the Company or its affiliates
or direct or indirect subsidiaries. Without limiting any of the terms of
Section 7 of the Employment Agreement, the Executive acknowledges that, as of or
promptly following the date of his termination, he must return all property of
the “Company Parties and that he will not be in possession of any property of
the Company Parties, including, but not limited to, any keys, computer disks,
flash drives, credit cards, Company identification cards, computers, tablets,
phones, proprietary materials, contracts, spreadsheets, financial data, designs,
business plans, vendor lists, supplier lists, and other files and documents
containing confidential or proprietary information following the date his
employment terminates.

12. The Executive further covenants and agrees that in consideration for, and as
a condition precedent to receiving, the benefits and payments provided for in
this Agreement, the Executive agrees that he shall execute and deliver, and not
timely revoke, the release set forth in Exhibit A simultaneously with the
execution of this Agreement and, to receive any incremental benefits that would
be made available to him upon his termination of employment for any reason other
than death, a further release in the form set forth in Exhibit B hereto (the
“Exhibit B Release”) following the date of his termination of employment
hereunder.

13. The Executive shall not, directly or indirectly, orally, in writing or
through any medium including, but not limited to, the press or other media,
computer networks, social media of any kind or computer bulletin boards, or any
other form of communication, at any time Disparage (as defined below) any of the
Company Parties or their employees, directors or business relations. The
Company, in turn, shall not make any public statement that Disparages the
Executive and shall instruct the Company’s senior executives to, and recommend
that the members of the Board, not orally, in writing or through any medium
including, but not limited to, the press or other media, computer networks or
bulletin boards, or any other form of communication, Disparage the Executive.
Nothing in this provision shall be construed to prohibit either party from
(i) testifying truthfully in any legal or administrative proceeding or
investigation, (ii) making any statement or disclosure required by applicable
law or regulation, or (iii) responding to Disparaging statement made by the
other party or, in the case of the Executive, a

 

12



--------------------------------------------------------------------------------

senior officer or director of the Company. “Disparage” means to disparage,
defame, or otherwise damage or assail the reputation, integrity or
professionalism of the subject of the communication.

14. The Executive agrees that, following the termination of his employment, he
shall furnish such information and provide assistance to the Company and any of
its subsidiaries as may reasonably be requested by any or all Company Parties in
connection with any litigation in which any or all of the Company Parties are,
or may become, a party or parties. If the Executive’s furnishing of information
or provision of assistance to the Company requires any substantial commitment of
time on the part of the Executive after the date the Executive’s employment
hereunder terminates, the Company agrees to accommodate, to the extent possible,
the Executive’s other business commitments and to reimburse the Executive for
any documented loss of pay and reasonable out-of-pocket disbursements (including
reasonable attorney’s fees) incurred by the Executive in connection therewith
(other than in the case of a litigation between any of the Company Parties and
the Executive). Likewise, while employed by the Company and for the first twelve
(12) months following the termination of his employment, the Executive agrees to
provide information in response to reasonable requests by the Company about
subjects the Executive worked on during his employment, as sought by the
Company’s new Chief Executive Officer or his/her designee.

15. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein, including the Employment Agreement and the Senior Leaders
Severance Pay Plan of the Company as amended and restated as of January 1, 2013,
other than (x) Sections 6 and 7 of the Employment Agreement, which are expressly
deemed to survive the termination of the Executive’s employment as provided
herein, and the other provisions of the Employment Agreement intended to remain
in effect to the extent provided herein, (y) the Executive’s currently
outstanding equity award agreements (as and to the extent modified hereby), and
(z) the Company’s employee benefit plans that are covered by the Employee
Retirement Income Security Act of 1974.

16. This Agreement shall be interpreted and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles. Any dispute arising out of or relating to this contract, including
the breach, termination or validity thereof, shall be finally resolved by
arbitration to be held in

 

13



--------------------------------------------------------------------------------

Washington, D.C. in accordance with the International Institute for Conflict
Prevention and Resolution (“CPR”) Rules for Administered Arbitration by a sole
arbitrator chosen by the parties. If the parties are unable to agree upon choice
of arbitrator within 10 business days of filing of the arbitration demand, the
arbitrator is arbitrator to be appointed by CPR or its successor entity. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et
seq., and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof. Each party shall bear its own costs and
expenses in connection with any arbitration or any court proceeding (including
fees and disbursements of counsel). Notwithstanding the foregoing, nothing in
this Paragraph 13 shall prohibit the Company from, at its option, seeking
injunctive or other equitable relief against the Executive in a court of
competent jurisdiction to enforce the Company’s rights under this Agreement.

17. The Company shall deduct or withhold, or require the Executive to remit to
the Company, the minimum statutory amount to satisfy federal, state or local
taxes required by law or regulation to be withheld with respect to any transfer,
payment or benefit provided hereunder.

18. During and following his employment hereunder, the Company shall provide
indemnification to the Executive as provided under the Indemnification Agreement
by and between the Executive and the Company dated as of March 17, 2009.

19. The intent of the parties is that payments and benefits under this Agreement
are either exempt from or comply with Section 409A of the Internal Revenue Code
(“Section 409A”) and this Agreement shall be interpreted to that end. The
parties acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive by Section 409A or any damages for failing to
comply with Section 409A.

a) If any transfer, payment, compensation or other benefit provided to the
Executive in connection with the end of his employment is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Executive is a “specified employee” as defined
in Section 409A, no part of such payments shall be paid before the day that is
six (6) months plus one (1) day after the Executive’s termination of

 

14



--------------------------------------------------------------------------------

employment or, if earlier, the Executive’s death (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.

b) A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A unless such event is also a “separation from
service” within the meaning of Section 409A and for purposes of any such
provision of this Agreement, references to a “Resignation Date,” “termination of
employment,” “cease employment,” or like terms shall mean separation from
service.

c) All reimbursements for costs and expenses under this Agreement shall be paid
in no event later than the end of the calendar year following the calendar year
in which the Executive incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment shall be within the
sole discretion of the Company.

e) If under this Agreement, an amount is paid in two (2) or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.

20. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

15



--------------------------------------------------------------------------------

To signify their agreement to the terms of this Agreement, the parties have
executed this Agreement on the dates set forth under their signatures, which
appear below.

 

16



--------------------------------------------------------------------------------

Danaher Corporation     By:  

/s/ Steven M. Rales

   

/s/ H. Lawrence Culp, Jr.

Name:   Steven M. Rales     H. Lawrence Culp, Jr. Title:   Chairman of the Board
   

April 16, 2014

   

April 16, 2014

Date       Date

 

17



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

Pursuant to the Transition Agreement of even date herewith (the “Transition
Agreement”) by and between H. Lawrence Culp, Jr. (the “Executive”) and Danaher
Corporation, a Delaware corporation (including its successors and assigns, the
“Company”), the Executive is required to execute and deliver this Release. Words
used herein with an initial capital letter, but not otherwise defined herein,
shall have the meanings ascribed thereto in the Transition Agreement.

The Executive agrees that, except as otherwise expressly provided below, his
acceptance of the Transition Agreement to which this Release is an Exhibit
constitutes: (i) a full, complete, and knowing waiver of any claims, whether or
not asserted, that the Executive may have against the Company or any of its
respective subsidiaries or affiliates (collectively, “Company Parties”) arising
out of the Executive’s employment through the date hereof, or the change in the
Executive’s duties and responsibilities as contemplated by the Transition
Agreement, including, but not limited to, any claims the Executive may have
under law for wages, bonuses, torts, contracts, or under employment agreements
(including under the Employment Agreement or under any federal, state, or local
statute, regulation, rule, ordinance, or order which covers or purports to cover
or relates to any aspect of employment, including, but not limited to,
discrimination based on race, sex, age, religion, national origin, citizenship,
sexual orientation, physical, medical, or mental condition or marital status
under, among other statutes, the National Labor Relations Act, Title VII of the
Civil Rights Act, as amended, the Age Discrimination in Employment Act of 1967,
as amended, the Civil Rights Acts of 1866 and 1991, Sections 1981 through 1988
of Title 42 of the United States Code, the Employee Retirement Income Security
Act; the Fair Credit Reporting Act, the Immigration Reform Control Act, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Occupational Safety and Health Act, the Family and Medical Leave Act of 1993,
the Fair Labor Standards Act, the Equal Pay Act of 1963, the Older Workers
Benefit Protection Act of 1990, the Occupational

 

18



--------------------------------------------------------------------------------

Safety and Health Act of 1970, the Sarbanes-Oxley Act of 2002, the Dodd–Frank
Wall Street Reform and Consumer Protection Act, the Uniformed Services
Employment and Reemployment Rights Act, the Worker Adjustment and Retraining
Notification Act, the Delaware Discrimination in Employment Act, the Delaware
Handicapped Persons Employment Protections Act, the District of Columbia Human
Rights Act of 1977, and any other federal, state or local civil rights,
retaliation, discrimination or labor laws; and (ii) an irrevocable and
unconditional release, of the Company Parties, and each of the Company Parties’
shareholders, directors, officers, employees, representatives, attorneys, and
all persons acting by, though, under or in concert with any of them
(collectively “Releasees”), or any of them, from any and all complaints, claims,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, which the Executive now
has, owns, holds, or claims to have, own, or hold, or claimed to have, own, or
hold, or which the Executive at any time hereafter may have, own, or hold, or
claim to have, own, or hold, from the beginning of time until the date of this
Release, arising out of or in any manner relating to all events or circumstances
in any way related to the Employment Agreement, the Executive’s employment with
the Company through the date hereof or the change in the Executive’s duties and
responsibilities as contemplated by the Transition Agreement, against each of
the Releasees. None of the provisions of this Release or in any way affects the
authority of the U.S. Equal Employment Opportunity Commission (“EEOC”) to
investigate or seek relief in connection with any claim. However, if the EEOC
were to pursue any matters that are released herein, the Executive agrees that
this Release will control as the exclusive remedy and full settlement of all
such claims by the Executive for monetary and non-monetary relief.

Notwithstanding the foregoing, nothing in this Release shall waive, release or
modify in any way any (1) any right provided to Executive under the Transition
Agreement; (2) any unpaid deferred compensation (together with any accrued
interest or earnings thereon) including deferred bonuses allocated or credited
to the Executive or his account as of the date hereof, (3) any amounts which the
Executive is eligible to receive in accordance with the terms of any plan,
program, policy, practice, contract, or agreement of the Company and its
affiliated

 

19



--------------------------------------------------------------------------------

companies applicable to the Executive, (4) any claim in respect of any
compensatory equity awards granted to him by the Company and outstanding on the
date hereof; (5) any claim in respect to any base salary earned but unpaid as of
the date hereof, (6) any claim for reimbursement in accordance with the
Company’s otherwise applicable policies and programs of any expenses incurred
prior to the date hereof, (7) any claim or right to indemnification in respect
of his services as a director, officer or employee of any of Company Entities,
whether arising at law, by contract or pursuant to the Company’s policies,
practices, plans, program or procedures; (8) any claims solely relating to the
validity of the release under the Age Discrimination in Employment Act of 1967,
as amended; or (9) any non-waivable right to file a charge with the EEOC.

The Executive warrants that he is fully competent to enter into the Transition
Agreement and this Release and acknowledges that he has been afforded the
opportunity to review both the Transition Agreement and this Release with his
attorney for at least twenty-one (21) calendar days, that he has been advised to
consult with an attorney prior to executing this Agreement, that he has read
completely, and fully understands the terms of the Transition Agreement and this
Release, and that he has signed the Transition Agreement and this Release freely
and voluntarily. Further, he acknowledges that he has the opportunity to revoke
this Release within seven (7) calendar days of signing it (“Revocation Period”).
Such revocation shall be ineffective unless it is communicated in writing to the
Company’s General Counsel before the end of Revocation Period. The Executive
expressly agrees that, in the event of such revocation of this Release by the
Executive, the Transition Agreement shall be null and void in its entirety. The
parties also recognize that the Executive may elect to sign this Release prior
to the expiration of the 21-day consideration period specified herein, and the
Executive agrees that if he elects to do so, the Executive’s election is knowing
and voluntary and comes after full opportunity to consult with an attorney.

IN WITNESS WHEREOF, the Executive has caused this Release to be executed as of
April 16, 2014

H. Lawrence Culp, Jr.

 

20



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED

BEFORE ME THIS     DAY OF

                , 20    .

Notary Public

 

21



--------------------------------------------------------------------------------

Exhibit B

Full Release and Waiver

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT H. Lawrence
Culp, Jr. (the “Releasor”), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the benefits
provided pursuant to the Transition Agreement between the Releasor and Danaher
Corporation, dated as of April 16, 2014 (as the same may have been heretofore
amended, the “Agreement”), hereby (a) fully, completely, and knowingly waives
any claims asserted or non-asserted that the Releasor may have against the
Company or any of its respective subsidiaries or affiliates (collectively,
“Company Parties”) arising out of the Releasor’s employment or the end of the
Executive’s employment including any claims the Releasor may have under law for
wages, bonuses, torts, contracts, or under employment agreements (including
under the Transition Agreement or the Employment Agreement (as defined therein))
or under any federal, state, or local statute, regulation, rule, ordinance, or
order which covers or purports to cover or relates to any aspect of employment,
including, but not limited to, discrimination based on race, sex, age, religion,
national origin, citizenship, sexual orientation, physical, medical, or mental
condition or marital status under, among other statutes, the National Labor
Relations Act; Title VII of the Civil Rights Act, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Acts of
1866 and 1991; Sections 1981 through 1988 of Title 42 of the United States Code;
the Employee Retirement Income Security Act; the Fair Credit Reporting Act; the
Immigration Reform Control Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Occupational Safety and Health Act; the Family
and Medical Leave Act of 1993; the Fair Labor Standards Act; the Equal Pay Act
of 1963; the Older Workers Benefit Protection Act of 1990; the Occupational
Safety and Health Act of 1970; the Sarbanes-Oxley Act of 2002; the Dodd–Frank
Wall Street Reform and Consumer Protection

 

22



--------------------------------------------------------------------------------

Act; the Uniformed Services Employment and Reemployment Rights Act; the Worker
Adjustment and Retraining Notification Act; the Delaware Discrimination in
Employment Act; the Delaware Handicapped Persons Employment Protections Act; the
District of Columbia Human Rights Act of 1977; and any other federal, state or
local civil rights, retaliation, discrimination or labor laws; and
(b) irrevocably and unconditionally releases, acquits, and forever discharges
the Company Parties, and each of the Company Parties’ shareholders, directors,
officers, employees, representatives, attorneys, and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”), or any
of them, from any and all complaints, claims, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever, known or unknown, which the Releasor now has, owns, holds, or claims
to have, own, or hold, or claimed to have, own, or hold, or which the Releasor
at any time hereafter may have, own, or hold, or claim to have, own, or hold,
from the beginning of time until the date hereof, arising out of or in any
manner relating to all events or circumstances in any way related to the
Transition Agreement, the Employment Agreement (as defined therein) and
Releasor’s employment with the Company or the end of his employment, against
each of the Releasees. Notwithstanding the foregoing, the Releasor is not
releasing (1) any right provided to Executive under the Transition Agreement,
including, without limitation, the right to the Accrued Obligations (as defined
therein); (2) any claim for reimbursement in accordance with the Company’s
otherwise applicable policies and programs of any expenses incurred prior to the
date of the Releasor’s termination of employment, (3) any claim or right to
indemnification in respect of his services as a director, officer or employee of
any of Company Entities, whether arising at law, by contract or pursuant to the
Company’s policies, practices, plans, program or procedures; (4) any claims for
unemployment compensation or workers’ compensation benefits or other rights that
may not be released as a matter of law; (5) any claims solely relating to the
validity of this release under the Age Discrimination in Employment Act of 1967,
as amended; or (6) any non-waivable right to file a charge with the U.S. Equal
Employment Opportunity Commission (“EEOC”). None of the provisions

 

23



--------------------------------------------------------------------------------

of this Separation Agreement restricts or in any way affects the EEOC’s
authority to investigate or seek relief in connection with any claim. However,
if the EEOC were to pursue any matters that are released herein, the Releasor
agrees that the Transition Agreement will control as the exclusive remedy and
full settlement of all such claims by the Releasor for monetary and non-monetary
relief.

The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived. The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it. In addition, in the event that the Releasor elects to sign and return
to the Company a copy of this Release, the Releasor has a period of seven days
(the “Revocation Period”) following the date of such return to revoke this
Release, which revocation must be in writing and delivered to [Company Name and
Address], Attention: General Counsel, within the Revocation Period. This
Release, and the Releasor’s right to receive any benefits as provided in the
Transition Agreement, shall not be effective or enforceable until the expiration
of the Revocation Period without the Releasor’s exercise of his right of
revocation.

This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and the Company.

This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without reference to its principles of
conflicts of law.

IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
                , 201[    ]

H. Lawrence Culp, Jr.

 

24



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED

BEFORE ME THIS     DAY OF

                , 20    .

Notary Public

 

25